In re Brown, Quincy; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 406-784; to the Court of Appeal, Fourth Circuit, No. 2001-K-0854.
Granted in part. At any penalty stage conducted in the forthcoming trial, victim impact witness Dufrene may testify only with respect to the impact of the victim’s death on her and not as to the direct impact of the injuries allegedly inflicted on her by the defendant during the same incident. Otherwise denied.